Dear Mr. Burson:
This office is in receipt of your opinion request directed to Attorney General Richard P. Ieyoub under letter dated June 16, 1992.  The inquiry has been assigned to me for research and reply.
You first inquire whether the St. Landry Parish Police Jury may designate someone other than the sheriff as parish occupational tax collector.  We refer you to the case of McElveen v. Calcasieu Parish Police Jury, 443 So.2d 666 (La.App. 3rd Cir. 1983); writ den., 444 So.2d 1222 (La. 1984), in which the court reviewed all applicable law and concluded:
     "Considering Art. V, Sec. 27 of the constitution, LSA-R.S.  33:1435(A) together with LSA-R.S. 47:342 and R.S. 47:397 in conjunction with, and in view of the clear and unambiguous language in LSA-R.S. 47:341(C), we hold that the Calcasieu Parish Police Jury has the authority to designate someone other than the Sheriff of Calcasieu Parish as the collector of the parish's occupational license tax. . . . The parish treasurer is the proper authority in Calcasieu Parish to collect the occupational license tax."  (Emphasis added).
We refer you to the decision for a detailed analysis of the law concerning this issue.  As this is the most recent judicial interpretation of the statutes, the decision is controlling on this point and our opinion is in conformity with the ruling of the court.
This office is aware of three previously released opinions which concluded that the sheriff is the officer responsible for collection of parish occupational license taxes.  See Attorney General Opinion Numbers 82-335, 82-360A, and 82-1148, copies of which are enclosed.  However, jurisprudential authority specifically addressing this issue is controlling.  For this reason, we are of the opinion that the St. Landry Parish Police Jury may designate someone other than the sheriff of St. Landry Parish as the collector of the parish's occupational license tax.
In response to your second inquiry, we refer you to the provisions of LSA-R.S. 26:274 concerning the issuance of local permits.  LSA-R.S. 26:274(A) provides:
     "Parishes and municipalities may issue and require local permits similar to those issued by the commissioner and may charge and collect fees therefor".  (Emphasis added).
The language of the statute indicates the parish may collect the fees associated with local permits.  This office is of the opinion the parish may designate someone other than the sheriff as collector of those fees.
We hope this interpretation of the law is helpful to you. Should you have further questions concerning this matter, please contact our office.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: __________________________ KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0098E